Opinion by
Mr. Justice Mitchell,
Appellant presented a petition for a citation to the Guarantee Trust Company, appellee, to file an account of the trust estate of Freeman Scott, deceased. The petition set forth that Cochran was trustee of the said estate, and in that capacity had earned certain commissions now due to the petitioner as his administratrix, which she was desirous to establish and collect but that all the assets, together with the vouchers, accounts, etc., of the said estate were in the hands of appellee as Cochran’s surety.
Appellant has mistaken her remedy. She has no title or interest in the estate of Scott; and her only occasion for the account is to establish a claim against it for commissions to the former trustee. For this purpose the duty to account is upon her. As administratrix of Cochran she should file his account as trustee, and if that shows a balance in his favor for commissions or otherwise, she will be in position to call upon the present trustee to pay. Under what circumstances or arrangement the surety has or had possession of the assets does not appear; but it is manifest that the legal title to them is in the present trustee and not in the appellant. If the latter in order to make up her account as Cochran’s administratrix re*391quires any information, vouchers or other evidence now in the hands of the appellee, she will, of course, be entitled to them for such purpose, and if refused her on call, she has abundant remedy by subpoena, or bill of discovery, if necessary, but there is nothing in the petition to entitle her to the relief now sought.
Decree affirmed.